

	

		III

		109th CONGRESS

		1st Session

		S. RES. 214

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 26, 2005

			Mr. Frist (for himself

			 and Mr. Reid) submitted the following

			 resolution; which was considered and agreed to

		

		RESOLUTION

		To authorize representation by the Senate

		  Legal Counsel in the case of Jones v. Salt River Pima-Maricopa Indian

		  Community, et al.

	

	

		Whereas, in the case of Jones v. Salt River

			 Pima-Maricopa Indian Community, et al., Civ. No. 05–1944, pending in the United

			 States District Court for the District of Arizona, the plaintiff has named as

			 defendants Senators John McCain and Jon Kyl; and

		Whereas, pursuant to sections 703(a) and

			 704(a)(1) of the Ethics in Government Act of 1978, 2 U.S.C. §§ 288b(a) and

			 288c(a)(1), the Senate may direct its counsel to defend Members of the Senate

			 in civil actions relating to their official responsibilities: Now, therefore,

			 be it

		

	

		That the Senate Legal Counsel is authorized

			 to represent Senators John McCain, Jon Kyl, and other unnamed Members of the

			 Senate in the case of Jones v. Salt River Pima-Maricopa Indian Community, et

			 al.

		

